Title: To Thomas Jefferson from Stephen Pleasonton, 12 April 1826
From: Pleasonton, Stephen
To: Jefferson, Thomas


                        Sir,
                        
                            Washington
                            April 12th 1826.
                        
                    At the request of my excellent friend Mr Monroe, I have the honor to forward to you enclosed, a copy of a report of a select Committee of the House of Representatives of the U States, on several items of claim which arose out of his Missions abroad, and of which the peculiar circumstances in which he was placed have heretofore prevented the adjustment; and, I do this with the more pleasure as it affords me an opportunity to tender to you my best wishes for your future prosperity and happiness.
                        S. Pleasonton